Debt, brought by the plaintiff, as clerk and master, on a penal bond for $5,000, alleged, to have been executed by Andrew Bowman and others, of which the following is a copy:
Know all men by these presents, that we, Willis Pilkington, Ryland Roberts, and James Martin, Jr., A. R. Ruffin, William Barr, Andrew Bowman, Isaac Nelson, Joseph W. Winston, and Jacob Salmons, acknowledge ourselves held and firmly bound unto John C. Blume. clerk and master in equity for the county of Stokes, and his successors in office, in the sum of $5,000, to the which payment well and truly to be made and done we bind ourselves, our heirs, executors, and administrators, jointly and severally, unto the said John Blume, clerk and master in equity, and his successors in office, firmly by these presents, sealed with out seals and dated this 15 November, 1820. The condition of the above obligation is such, for that whereas one William        (339) Buford has commenced a suit in the court of equity for the county of Stokes against the above bounden Willis Pilkington and Ryland Roberts, which suit is now pending: now, in case the above bounden Willis Pilkington and Ryland Roberts shall well and truly abide by and perform such order and decree as shall be made in said case, fully to all intents and purposes, then the above obligation to be void; otherwise, to remain in full force and virtue. Day and year first above written.
                                       WILLIS PILKINGTON, [SEAL] RYLAND ROBERTS,    [SEAL] WILLIAM BARR,      [SEAL] J. NELSON,         [SEAL] A. R. RUFFIN,      [SEAL] ANDREW BOWMAN,     [SEAL] JOSEPH W. WINSTON, [SEAL] JACOB SALMONS,     [SEAL] Signed, sealed, etc.,                                  [SEAL] in presence of                                      [SEAL]
The breach assigned was the failure to abide by and perform the final decree made by the Supreme Court at June Term, 1837, in the suit mentioned in the bond. The defense relied upon was that the bond was delivered as an escrow. The plaintiff, to show the execution of the bond, proved the handwriting of those whose names appeared to be subscribed to it. Upon his cross-examination, the witness also proved that the name *Page 240 
"James Martin," interlined in the face of the bond, was in the proper handwriting of the said James Martin, but that his signature was not attached to the instrument as an obligor. The plaintiff, further to prove the delivery of the bond, called upon Emanuel Shober, who testified that in 1820, and since that time, he, as deputy, has transacted the business of the clerk and master of Stokes County; that after the Fall Term of the Superior Court of Stokes in 1820 he was absent some weeks as a member of the Legislature; that before he left he drew the (340) instrument in controversy, leaving blanks to be filled up, and handed it to the Ryland Roberts to have it executed; that shortly after his return home the plaintiff handed him the same instrument, in its present form, to be filed among the records in the suit; that he accordingly filed it, and it remained on file among the records of the court until Fall Term, 1828, when it was transferred with the original papers in the case to the Supreme Court for hearing, and that he did not see the same afterwards until it was put in suit. The defendants then offered additional evidence to prove that the words "James Martin" in the face of the bond were in his own handwriting, and that he had not signed the bonds as obligor; that James Martin was a practicing solicitor in the court of equity of Stokes County, and was one of the solicitors who defended the suit in behalf of Pilkington and Roberts. The defendants insisted that the instrument declared on was not the act and deed of the defendants, as it was inchoate and never delivered, which appears not only from James Martin's failing to sign the bonds as an obligor, but because the clause "his testibus" shows it was their intention to have it witnessed. The plaintiff insisted that the evidence offered proved a delivery; that the signing of the bond by the obligors, and returning the same either to Roberts or the plaintiff, and the approval of the same by an order of court in the suit, was a delivery in law, which precluded them from denying a delivery, and the plaintiff's counsel requested the court so to instruct the jury, which instructions the court refused to give.
His Honor instructed the jury that delivery was essential to the valid execution of the bond; that delivery was purely a question of fact for their decision, and they must be satisfied that the defendants intended, when they put their names to the instrument, that it should become their act and deed, and that the order of the court, approving and accepting the instrument, did not preclude them from showing that there was no delivery. His Honor further instructed the jury that if they should find the fact to be that when the defendants signed the bond they were induced to do so because the name of James Martin was written in the face of the bond, and they signed the same upon the (341) understanding that he was also to sign and be jointly bound with them, a delivery of the deed to Roberts, or any other person for the *Page 241 
plaintiff, without their consent, was not a legal delivery; that there was no evidence on this point except that the name of James Martin in the face of the bond was in his own, proper handwriting.
The jury returned a verdict for the defendants, and, after the refusal of a motion for a new trial, judgment having been rendered according to the verdict, the plaintiff appealed to the Supreme Court.
This was an action of debt. Plea, non est factum. The writing declared upon was prepared by the deputy of the plaintiff, and by him delivered to the principal (Roberts), to be executed as a bond by himself, and his sureties, The next thing we hear of the bond, it is in the hands of the obligee, signed and sealed by the defendants. It appears that, after the writing had been prepared for execution by the deputy, one James Martin had inserted his name in the body of the instrument as one of the obligors, but he had omitted to seal the same. The defense at the trial was that the writing was sealed by the defendants and delivered to Roberts as an escrow; and that it was not intended to be delivered to the plaintiff as their deed, unless James Martin also executed it. The only circumstance relied upon by the defendants to show it an escrow was the fact that Martin had written his name in the body of the instrument as one of the obligors. A bond cannot be delivered to the obligee as an escrow, for such a delivery would make it absolute at law; but it may be delivered by the surety to the principal obligor as an escrow. Pawling v. The United States, 4 Cranche, 219; 1 Touchst., 58, 59. When a bond like this has no subscribing witness, then the proof of the possession by the obligee, and also the handwriting of the obligors, is a sufficient ground for presuming that the bond was, as it purports to be, sealed and delivered by the obligors. Phillips on Ev., 364: Grellierv. Neale, Peake, 145; Burrows v. Lock, 10 Ves., 474.                 (342)
The court instructed the jury "that if they should find the fact to be that when the defendants signed and sealed the bond they were induced to do so because the name of James Martin was written in the body of the bond, and they signed and sealed the same upon the understanding that he was also to sign and be fully bound with them, then a delivery of the said writing to Roberts or any other person for the plaintiff, without their consent, was not such a delivery of the bond as in law would bind them." There was no evidence in the case that the defendants would or would not have scaled if Martin's name had not been in the writing. They all did seal, none of them making a declaration that it was done upon the condition that Martin should seal. In *Page 242 
delivering a writing as an escrow two cautions are to be heeded: first, that the form of words used in the delivery of a deed in this manner be apt and proper; secondly, that the deed he delivered to some other person, and not to the party himself to whom it is made. 1 Shep. Touchst. 58 (marginal page). In the case before cited from 4 Cranche one of the surety obligors, at the time of executing the bond, said, in the presence of some of the other obligors. "We acknowledge this instrument, but others are to sign it." This was admitted to be evidence from which the jury might infer a delivery as an escrow by all the obligors, who were then present. In the case now before us the plaintiff proved that which in law amounted to a presumption of an absolute sealing and delivery by the defendants. The burden of proof was then thrown on the defendants to show that the seales writing had been delivered to Roberts or some other person as an escrow. Six persons have signed and sealed the instrument as sureties, and there is no evidence of any declaration by them or any of them to Roberts or any other person that they executed it on condition that Martin should be jointly bound with them.
In Fitts v. Green, 14 N.C. 291, the Court had made an order that the guardian renew his bond, with Solomon Green and John C. Johnson as his securities. Green sealed and left the writing with the clerk, (343) and Johnston did not execute the bond. It was held that Green had delivered the bond only as an escrow; that he had declared through the mouth of the court that the bond was not to be accepted until Johnston had executed it.
If the court in this case had made an order that Roberts should execute the bond to the master, with the defendants and Martin as his sureties, then it would have been presumed that the sealing and the delivery of it by the defendants to Roberts were only as an escrow. But in this case there is no order of court designating the sureties, and there was no declaration made by the sureties, or either of them, in the presence of the others or in any other manner, that Martin should sign and seal. The name of Martin being inserted in the body of the writing before the defendants executed it, per se, is no evidence that the defendants did execute it on condition that he, Martin, should also execute it. We must, therefore, say that there was no evidence in the case upon which the court could properly leave the jury at liberty to say that the bond was delivered as an escrow.
PER CURIAM.                                                New trial.
Cited: Williams v. Springs, 29 N.C. 386; Pate v. Brown, 85 N.C. 167;Whitman v. Shingleton, 108 N.C. 194. *Page 243 
(344)